Citation Nr: 0001800	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  98-18 937	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  



REPRESENTATION

Appellant represented by:	Gary Pieples, Attorney At Law



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to August 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The veteran has post-traumatic stress disorder (PTSD) due 
to traumatic events in service.  


CONCLUSION OF LAW

PTSD was incurred in wartime service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for service 
connection for PTSD is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the Board finds that he has 
presented a claim that is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed with respect to this issue and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  

Factual Background

The record shows that the veteran served in Vietnam from 
December 1969 to November 1970, initially as a cook with 
Headquarters and Headquarters Troop, 7th Squadron, 17th 
Cavalry.  He served primarily with B Troop, 7th Squadron, 17th 
Cavalry, as a helicopter repairman from May to November 1970.  
His service medical records show that he was seen at the Camp 
Holloway Aviation Dispensary for various complaints from 
April to November 1970.  His DD Form 214 shows that he was 
awarded the Air Medal.  A May 1970 treatment record indicates 
that the veteran was a generally nervous patient.  

The veteran served a second tour in Vietnam from March 1971 
to January 1972 as a cook with Headquarters and Headquarters 
companies primarily attached to air mobile units.  

VA treatment records dated from April 1996 to December 1998 
show that the veteran was repeatedly treated for, and 
diagnosed with PTSD.  

In his letter regarding inservice stressors, received in 
November 1996, the veteran indicated that while serving as a 
door gunner, he saw helicopters shot down.  Other stressors 
included having his base, Camp Holloway in Pleiku, come under 
rocket attack almost every night during the Cambodian 
conflict.  He also indicated that he witnessed a Vietnamese 
plane crash on the runway, where all the crew was burned to 
death.  

During his November 1996 VA psychiatric examination, the 
veteran gave a history of being assigned to the Pleiku Valley 
in Vietnam as a cook for two months and later being assigned 
as a door gunner in a helicopter for four months.  He also 
indicated that he maintained helicopters and stated that his 
position was mortared all the time, both day and night.  He 
also witnessed a South Vietnamese plane, hit by mortar fire, 
crash, as well as a soldier in his unit killed by helicopter 
rotor blades.  The examiner diagnosed PTSD.  

In its August 1997 response to VA's request, the United 
States Army & Joint Services Environmental Support Group 
(ESG) (now the United States Armed Services Center for 
Research of Unit Records), noted that enclosed Operational 
Reports-Lessons Learned documented numerous enemy attacks on 
the base camp of 7th Squadron, 17th Cavalry, from November 
1969 to October 1970.  ESG also noted that the veteran was 
awarded the Air Medal, which verified that he participated in 
aerial flights.  However, ESG was unable to verify that he 
was a door gunner.  The RO did not attempt to verify the 
veteran's claimed stressor regarding the alleged plane crash.  

The copies of the history of B Troop, 7th Squadron, 17th 
Cavalry, 1st Aviation Brigade, indicate that the unit was 
stationed in the vicinity of Pleiku province from August to 
October 1970.  Further, copies of operational reports show 
that U.S. bases, including Camp Holloway, received mortar 
fire in March and early April 1970 and that there was 
moderate enemy activity in the province in early May 1970.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  

Prior to March 7, 1997, entitlement to service connection for 
PTSD required medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence, and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b)(West 1991); 38 C.F.R. § 3.304(d); Doran 
v. Brown, 6 Vet. App. 283, 289 (1994).  Service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(effective prior to March 7, 1997).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  Where a determination is 
made that the veteran did not "engage in combat with the 
enemy," or the claimed stressor is not related to combat, 
the veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  In such cases, the record must 
contain corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

During the pendency of this appeal, 38 C.F.R. § 3.304(f) was 
amended, effective March 7, 1997.  64 Fed. Reg. 32,807, 
32,808 (1999).  Section 3.304(f) now provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  

The Board finds that the evidence of record is sufficient to 
establish that the veteran was engaged in combat with the 
enemy, as he was subjected to rocket and mortar attacks 
during his duty at Camp Holloway in Pleiku province, which 
would constitute an encounter with a military foe or hostile 
unit or instrumentality.  VAOPGCPREC 12-99.  The evidence of 
record independent of his assertions tends to corroborate his 
contentions in this regard.  Although his lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor, 38 C.F.R. § 3.304(f), his testimony, service 
medical records placing him at Camp Holloway, and the unit 
histories substantiate his claim that he was subjected to 
rocket and mortar attacks.  Certainly, he is entitled to the 
benefit of the doubt with respect to the material issue of 
whether he was exposed to a combat-related stressor in 
service.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  

There is evidence of inservice combat and combat-related 
stressors, and the November 1996 VA psychiatrist diagnosed 
PTSD based in part on the veteran's history of exposure to 
mortar attacks, thereby providing the necessary link between 
his combat-related stressor and the diagnosis of PTSD.  It 
follows that the claim for service connection for PTSD must 
be granted.  


ORDER

Service connection for PTSD is granted.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals


 

